Citation Nr: 9919327	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



WITNESSES AT HEARING ON APPEAL

The veteran and his sister-in-law



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 



INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 29, 1997, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for pension benefits, finding that he was not 
entitled to a permanent and total disability rating for 
pension purposes.  The veteran testified at a Travel Board 
hearing at the RO on April 21, 1999, in connection with his 
appeal.  



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction may be given a lower 
order of priority in terms of the necessity of its being 
carrying out completely.  

The record shows that when examined at a VA facility in 
December 1996 in connection with his pension claim, the 
veteran's principal disability was gouty arthritis mainly 
affecting the knees.  That disorder has been rated as 20 
percent disabling for pension purposes.  Tobacco and alcohol 
abuse were also noted. 

At his Travel Board hearing in April 1999, the veteran 
advised that he had received recent VA medical treatment, 
including hospitalization, for additional disabilities 
involving the liver, pancreas and stomach, including 
pancreatitis.  He had also been seen on an outpatient basis.  
The veteran brought some of the records for this treatment to 
the hearing but none are in the appellate file at the present 
time.  

Since the VA is obligated by law to obtain relevant records 
in the possession of the Federal Government, 38 U.S.C.A. 
§ 5106 (West 1991 & Supp. 1998); 38 C.F.R. § 3.159(b) (1998) 
("when information sufficient to identify and locate 
necessary evidence is of record, the Department of Veterans 
Affairs shall assist a claimant by requesting, directly from 
the source, existing evidence which is either in the custody 
of military authorities or maintained by another Federal 
agency"), the appeal must be remanded in order for the RO to 
obtain all available medical records from the VA Medical 
Center in Columbia, South Carolina, and any other VA facility 
where he may have been seen, including the records shown by 
the veteran at his hearing.  See also Counts v. Brown, 6 Vet. 
App. 473 (1994).  The information provided by the veteran 
regarding the existence and location of such records is 
sufficient to trigger the VA duty under § 5106 and 
§ 3.159(b).  

If any current disability other than the gouty arthritis is 
shown in these records or if the gouty arthritis appears to 
be worse than shown in the evidence now on file, it will be 
necessary for the veteran to undergo another VA examination 
so that such disabilities can be rated for pension purposes.  
See Brown v. Derwinski, 2 Vet.App. 444 (1992).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should take appropriate steps 
to obtain all available records 
pertaining to hospitalization and 
outpatient treatment of the veteran at 
the VA Medical Center in Columbia, South 
Carolina, for inclusion in the appellate 
record.  

2.  The veteran should be given an 
opportunity to identify any other medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he may 
have received examination or treatment 
since 1996.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the medical care providers identified by 
the veteran.  The veteran should be 
advised that he has the right to submit 
any additional evidence or argument he 
sees fit while the appeal is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 
129, 141 (1992); Booth v. Brown, 8 
Vet.App. 109, 112 (1995).  

3.  The RO should take appropriate steps 
to schedule the veteran for a VA 
examination to determine the status of 
all ratable disabilities, especially any 
additional disorders shown in the records 
received on remand.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If necessary, the 
report should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1998).  All other necessary 
follow-up actions should be taken.

5.  When the record is complete, the RO 
should review the issue of entitlement to 
entitlement to a permanent and total 
disability rating for pension purposes.  
All disabilities shown in the record 
should be itemized and separately rated 
and the veteran's eligibility for pension 
on both a schedula and an extraschedular 
basis should be determined.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran should 
be given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



